Citation Nr: 0606953	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for tinnitus, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial disability evaluation 
for degenerative joint and disc disease, lumbar spine and 
sacroiliac joints, with right sacral fracture, currently 
rated as 20 percent disabling.  

3.  Entitlement to an initial compensable rating for 
hypertension, currently rated as 0 percent disabling or 
noncompensable.  

4.  Entitlement to an increased disability evaluation for 
degenerative joint disease, right elbow, with olecranon 
bursitis (minor), currently rated as 10 percent disabling.  

5.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss, currently rated as 0 percent 
disabling or noncompensable.  

6.  Entitlement to a compensable disability evaluation for 
degenerative joint disease, left forefoot, with hallux valgus 
and strain, currently rated as 0 percent disabling or 
noncompensable.  

7.  Entitlement to service connection for plantar wart, right 
foot.  

8.  Entitlement to service connection for rib pain.  

9.  Entitlement to service connection for gallbladder pain.  

10.  Entitlement to service connection for first metatarsal 
synovial pain, left.  

11.  Entitlement to service connection for sore throat.  

12.  Entitlement to service connection for left wrist 
swelling.

13.  Entitlement to service connection for dysthymia.  

14.  Entitlement to service connection for sinus bradycardia.  

15.  Entitlement to service connection for chest pain.  

16.  Entitlement to service connection for flu.

17.  Entitlement to service connection for right knee 
disorder.  

18.  Entitlement to service connection for left knee 
disorder.  

19.  Entitlement to service connection for venereal wart.  

20.  Entitlement to service connection for poison ivy rash, 
urticaria, rash.  

21.  Entitlement to service connection for trapezius muscle 
strain.  

22.  Entitlement to service connection for lower right leg 
swelling.  

23.  Entitlement to service connection for boil, right thigh.  

24.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
positive TB tine test.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The veteran served on active duty from April 1982 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

Regarding the veteran's claim for separate initial 10 percent 
ratings for tinnitus in each ear, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
December 2000 Board decision, which concluded that no more 
than a single 10 percent disability rating could be provided 
for tinnitus, whether perceived as bilateral or unilateral, 
under pre-1999 regulations.  The VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary has imposed 
a stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include (1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought; and 
(2) all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
veteran's claim was filed prior to June 13, 2003, and he 
seeks a rating in excess of 10 percent for tinnitus.  As such 
it is subject to the stay.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed. 

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for positive TB tine test and an increased initial 
rating for hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative joint and disc disease, lumbar 
spine and sacroiliac joints, with right sacral fracture, is 
manifested by severe, but not pronounced, intervertebral disc 
syndrome, with recurring attacks with little relief.  

2.  The veteran's degenerative joint disease, right elbow, 
with olecranon bursitis is not manifested by flexion limited 
to 90 degrees.

3.  The veteran's bilateral hearing loss is manifested by 
Level "I" hearing in each ear.  

4.  The veteran's degenerative joint disease, left forefoot, 
with hallux valgus and strain is not manifested by severity 
equivalent to amputation of the great toe, and it has not 
been surgically resected.  

5.  The veteran does not currently suffer from a disability 
manifested by plantar wart, right foot, rib pain, gallbladder 
pain, first metatarsal synovial pain, left, sore throat, left 
wrist swelling, dysthymia, sinus bradycardia, chest pain, 
flu, right or left knee disorder, venereal wart, poison ivy 
rash, urticaria, rash, right lower leg swelling, boil right 
thigh, or trapezius muscle strain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, and no 
more, for degenerative joint and disc disease, lumbar spine 
and sacroiliac joints, with right sacral fracture, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

2.  The criteria for an increased rating for degenerative 
joint disease, right elbow, with olecranon bursitis, 
currently rated as 10 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5206 (2005).

3.  The criteria for a compensable rating for bilateral 
hearing loss, currently rated as 0 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2005).

4.  The criteria for a compensable rating for degenerative 
joint disease, left forefoot, with hallux valgus and strain, 
currently rated as 0 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5280 (2005).

5.  The criteria for entitlement to service connection for 
plantar wart, right foot, rib pain, gallbladder pain, first 
metatarsal synovial pain, left, sore throat, left wrist 
swelling, dysthymia, sinus bradycardia, chest pain, flu, 
right or left knee disorder, venereal wart, poison ivy rash, 
urticaria, rash, right lower leg swelling, boil right thigh, 
or trapezius muscle strain, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in August 2003 and November 2003, as well 
as by means of the discussions in the June 2003 statement of 
the case (SOC) (as to issue 2), the March 2005 SOC (as to 
issues 4-23) and the May 2005 Supplemental Statement of the 
Case (SSOC) (as to issues 2, 4-23).  He was advised of what 
was required to substantiate his claims and of his and VA's 
responsibilities regarding his claims.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claims.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 
2003 letter provided information about the VCAA as to the 
lumbar spine issue.  See VAOPGCPREC 8-2003.  The November 
2003 VCAA letter was provided prior to the issuance of the 
April 2004 rating decision.  To any extent that the veteran 
was not provided full and adequate notice prior to the 
adjudication of his claim, it is harmless error as all 
evidence submitted was considered by VA in the SOC and the 
SSOCs as set forth above.  There is no indication that the 
outcome of the case has been affected.  VA has provided the 
appellant a meaningful opportunity to participate effectively 
in the processing of his claims.  See Mayfield v. Nicholson, 
19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records for the veteran's 
20 years of service.  He has not indicated any additional 
treatment records are outstanding.  After a review of the 
record in this case, the Board finds no indication of any 
additional pertinent, outstanding private medical evidence 
specifically identified by the veteran that has not been 
requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  As to the 
evaluation of claims already service-connected, examinations 
have been conducted.  However, the veteran has not put forth 
medical evidence of a current disability as to any of the 
claims for which he seeks service connection, and no 
examination is warranted to comply with the duty to assist.  
Thus, the Board finds that no additional action is necessary 
as to these claims.

II.  Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered. Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2005).  The lumbar spine issue is on 
appeal from the original grant of service connection, whereas 
the other three rating issues are not.  

The Board finds that an increased initial rating is warranted 
for the lumbar disorder.  As discussed below for each other 
disability, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  The preponderance is against those claims, and they 
must be denied.

Degenerative joint and disc disease, lumbar spine and 
sacroiliac joints, with right sacral fracture

The veteran injured his back and pelvis in service.  These 
disabilities are considered together as they both produce low 
back and related area pain.  The veteran's predischarge VA 
examination in September 2001 showed lumbar, sacroiliac and 
pelvic pain.  A healing fracture of the sacrum and a bone 
chip was noted in the hip on X-ray.  Pain was noted on 
forward flexion.  The assessment was degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
with degenerative joint disease of both sacroiliac joints, 
and right sacral fracture considered to be healing.  

The veteran filed his claim prior to separation from service 
in April 2002.  Service connection was granted in a May 2002 
rating decision, and a 20 percent rating was assigned from 
May 2002.  

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his back.  The Board agrees, and 
finds that the preponderance of the evidence supports a 
finding of 40 percent, but no more, for the veteran's 
degenerative joint and disc disease, lumbar spine and 
sacroiliac joints, with right sacral fracture.  

The veteran underwent a VA orthopedic examination in October 
2003.  At that time, it was noted that an MRI dated in July 
2003 showed discitis at L4-5 with normal sacroiliac joints.  
The veteran noted he had been advised to have surgery with 
fusion at the lower lumbar level.  Tendon reflexes and 
sensation were normal, with straight leg raising positive at 
60 degrees bilaterally.  Ranges of motion were extension 15 
degrees, flexion to 30 degrees and lateral bending was 25 
degrees bilaterally.  The diagnosis was history of pelvic 
fracture, degenerative joint disease left sacroiliac joint, 
degenerative disc disease of the lumbar spine with back pain, 
left leg radiation, severe disability with progression.  

The veteran underwent an additional VA orthopedic examination 
in August 2004.  The history of discitis, vertebral bone 
marrow edema, herniated disc, and disc narrowing in the L3-5 
area was noted.  No foraminal stenosis was noted.  

Examination revealed positive straight leg raising at 45 
degrees on the right and 70 degrees on the left.  Sensation 
was normal, reflexes were 2/4 at the knee and 1/4 at the 
ankle, bilaterally.  Ranges of motion were extension 30 
degrees, flexion to 45 degrees, lateral bending of 30 degrees 
bilaterally, and rotation of 60 degrees bilaterally.  He had 
a limp of the left leg.  He had increased lumbar muscle tone 
on the right.  The impression was degenerative disc disease 
of the lumbar spine with back pain, moderate disability with 
progression, discitis L2-5, moderate disability with 
progression.  The examiner commented that the low back caused 
intermittent numbness of the left leg, and pain and numbness 
of the legs if the veteran walked more than a block.  The 
veteran reported difficulty getting up and down, dressing, 
getting out of a chair and driving a car.  The veteran 
reported the pain and numbness affected his performance of 
his job as a teacher's aide.  The examiner commented that the 
veteran's "ability to walk is quite compromised."  Although 
there was no additional limitation noted on repetitive use or 
during flare up, there was evidence of painful motion of the 
back and increased lumbar muscle tone.  There was, however, 
no noted incapacitation over the last year due to the back.  

In this case, the RO has evaluated the veteran's low back 
disorder as 20 percent disabling under DC 5294-5293, 
effective May 2002, the date of claim.  DC 5294 refers to 
sacro-iliac injury and weakness, and is evaluated under the 
criteria for lumbosacral strain found at DC 5295, and DC 5293 
refers to intervertebral disc syndrome (IDS), effective at 
the time of the rating.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPRECs 
3-00, 7-03.

Under rating criteria in effect prior to September 26, 2003, 
the next highest, and maximum schedular rating for 
lumbosacral strain under Diagnostic Code 5295 is 40 percent, 
which contemplates severe impairment, characterized by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (2003).  

Under Diagnostic Code 5293, a 40 percent rating is warranted 
for severe IDS with recurring attacks and little intermittent 
relief.  A 60 percent disability rating is warranted for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).

Effective September 26, 2003, the veteran's lumbar and 
sacroiliac-type disorder may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine. See 68 
Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The General Formula provides that the following 
ratings above 20 percent:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.


Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the facts in this case to the criteria set forth 
above, the former criteria for an increased rating have been 
met.  While there is no evidence the veteran meets the 
revised criteria for a higher rating, he does meet the 
criteria for a 40 percent rating under former DC 5293.  VA 
examinations, confirmed by diagnostic MRI and X-ray, show 
that the veteran experiences severe intervertebral disc 
syndrome as set forth most clearly in the August 2004 
commentary by the orthopedist.  The evidence reflects severe 
manifestations affecting his ability to walk, namely, 
characteristic pain and numbness, at such frequency that 
would allow for a 40 percent rating under the old criteria.  
38 C.F.R. § 4.71a, DC 5293.  However, he does not show 
pronounced IDS with little intermittent relief.  

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.

The new criteria for evaluating intervertebral disc syndrome 
do not support an increased rating in excess of 40 percent.  
The evidence shows the veteran has never been prescribed bed 
rest for his lumbar disability and thus has never had what 
can be defined as an incapacitating episode.  38 C.F.R. § 
4.71a, 5293 (effective September 23, 2002).

The Board has also considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations without violating the rule 
against pyramiding set forth at 38 C.F.R. § 4.14.  In this 
case, however, the evidence of record shows that, aside from 
the veteran's reduced range of lumbar motion and the 
radiating pain and numbness, there is no functional loss 
attributable to the lumbar spine disability.  For instance, 
bowel/bladder difficulty was not noted.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the findings on 
examination note that range of motion testing established 
movement to the point of pain, and the other DeLuca factors 
were either absent or attributed to an unrelated disability.  
The August 2004 examiner opined that while the veteran does 
have back pain and difficulty walking (which the Board views 
as a basis for a higher scheduler evaluation), no additional 
functional loss was noted due to flare ups or during 
repetitive use.  Thus, an additional increase in the rating 
due to functional loss, weakened movement, excess 
fatigability, incoordination, and pain is not warranted.

In conclusion, the criteria for an increased rating to 40 
percent have been met.  However, as to an evaluation in 
excess of 40 percent, the criteria have not been met.  The 
benefit of the doubt rule has been considered and applied 
where appropriate in this matter.  38 U.S.C. § 5107(b)(West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Elbow/Forearm
The veteran's service-connected degenerative joint disease, 
right elbow (minor), with olecranon bursitis is evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5206.  The disability is rated under a combined 
diagnostic code which takes into account both the x-ray 
evidence of degenerative changes as well as the resulting 
limitation of motion of the forearm (in this case, flexion).  
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5206.  Under 5206, a 
10 percent evaluation is assigned for limitation of forearm 
flexion to 100 degrees.  A 20 percent evaluation is assigned 
for limitation of forearm flexion to 90 degrees.  These 
ratings are assigned regardless whether the arm concerned is 
the minor or major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  

In this case, service connection was granted for the right 
forearm in a May 2002 rating decision.  A 10 percent 
evaluation was assigned.  The veteran filed his claim for 
increase in September 2003.  

The veteran's right forearm was described on VA examination 
in December 2003 as having normal contours.  The veteran was 
quite muscular.  Movement was from 0 to 135 degrees and 
appeared non-painful  There was tenderness over the right 
olecranon process.  There was pain when the veteran used the 
triceps against muscle resistance.  The veteran did not 
appear to have restriction of elbow motion but instead had 
tendonitis and pain at the insertion of the triceps muscle.  
X-rays showed no abnormality except calcification at the 
triceps tendon insertion.  

The veteran's right forearm was described on VA examination 
in February 2005 as painful on a daily basis in the elbow 
area.  There was no heat, but there was tenderness along the 
medial epicondyle.  The veteran could flex the elbow to 100 
degrees and extend to 0 degrees.  He had 90 degrees of 
supination and pronation.  All of these motions were without 
pain.  The diagnosis was medial epicondylitis of the right 
elbow.  

As there is no medical evidence of less than 100 degrees 
flexion of the right elbow, the Board concludes that the 
disability picture for service-connected right forearm does 
not more nearly approximate the criteria for a 20 percent 
evaluation under Diagnostic Code 5206.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280; 38 C.F.R. § 4.7 (2005).  

Because the veteran's service-connected right forearm 
disability does not involve any of the other disabilities 
listed in the Schedule for elbow and forearm disability, 
including limited extension, ankylosis, flail joint, nonunion 
or limited supination and pronation, an increased evaluation 
is not warranted for the right forearm under another 
diagnostic code for disability of the elbow and forearm.  38 
C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2005).

Criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that the examiner in February 2005 
clearly noted that the veteran experienced no decreased 
functionality with repetitive use or flare ups which would 
warrant additional compensation.  The Board finds no 
additional disability caused by functional loss.  

Hearing Loss
The veteran's bilateral hearing loss is evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.85, 
Diagnostic Code (Code) 6100 as noncompensable.  In evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.

VA audiology examination report of October 2003 shows pure 
tone thresholds, in decibels, as follows:

At 500 1000 2000 3000 4000 Hertz: Right ear: xx 10 5 35 50; 
Left ear: xx 10 5 20 30.

The puretone average in the right ear was 25.  The puretone 
average in the left ear was 16.  The Maryland CNC speech 
recognition score was 100 percent bilaterally.  The otologic 
examination was unremarkable.  Diagnosis was bilateral high 
frequency sensorineural hearing loss.  

A VA audiological examination was conducted in August 2004.  
At that time, otologic examination was unremarkable, and the 
pure tone thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz: Right ear: xx 15 5 45 55; 
Left ear: xx 10 5 20 35.

The puretone average in the right ear was 30.  The puretone 
average in the left ear was 18.  The Maryland CNC speech 
recognition score was 96 percent bilaterally.  

The findings from the VA examinations show Level I hearing 
for both ears.  38 C.F.R. § 4.85 Table VI (2005).  Applying 
the findings from these examinations to the Table in the 
Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss at any relevant time.  38 C.F.R. § 4.85 Table 
VII (2005).

The Board has also considered whether an increased and/or 
separate evaluation is warranted based on ear symptomatology, 
aside from the currently service-connected hearing loss.  
However, the veteran did not complain of any ear 
symptomatology during the VA examinations.  The examination 
reports specifically indicate normal otologic findings.  
Accordingly, there is no basis for the assignment of an 
increased or separate evaluation, based on ear 
symptomatology.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing 
loss.  The level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under VA regulations.  See Lendenmann, 3 
Vet. App. 349.  The Board appreciates the sincere opinions of 
the veteran.  However, the Board is obligated to apply the 
facts of record to the governing law.  In view of the 
foregoing, based upon the audiometric evaluation findings of 
record, the veteran is not entitled to a compensable rating 
for bilateral hearing loss.  The preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss, and the doctrine of reasonable 
doubt does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).

Left Forefoot
The veteran's service-connected degenerative joint disease, 
left forefoot, with hallux valgus and strain is evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5280.  These combined diagnostic code takes into 
account both the x-ray evidence of degenerative changes as 
well as the resulting limitation of the foot.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5280.  Under 5280, a 10 percent 
evaluation is assigned for unilateral hallux valgus that is 
severe, if equivalent to amputation of the great toe, or when 
there has been surgery, with resection of the metatarsal 
head.  

Where the minimum schedular evaluation requires residuals and 
the Schedule does not provide a zero percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31 (2005).  

In this case, service connection was granted for the left 
forefoot in a May 2002 rating decision.  A noncompensable 
rating was assigned.  The veteran filed his claim for 
increase in September 2003.  

The veteran's foot was described on VA examination in 
December 2003 as non tender.  There was mild hallux valgus.  
There was mild restriction of motion of the metatarsal joint 
with a mild hallux valgus alignment and history of a painful 
area in the region of the sesamoid bone.  It was noted that 
the area did not bother the veteran as much presently as he 
was not on his feet as much as he had been.  He was involved 
in teaching.  X-rays of December 2003 showed no abnormality.  

The veteran's left foot was described on VA examination in 
February 2005 as tender under the base of the first 
metatarsal joint.  There was no swelling or heat.  The 
veteran could flex the metatarsalphalangeal joint to 10 
degrees, the distal interphalangeal joint to 40 degrees, and 
extend 20 degrees.  There was no pes planus bilaterally.  
Achilles tendons were aligned.  The diagnosis was strain of 
the left big toe (hallux).  He reportedly took Celebrex for 
pain.  There was no increased limitation with flare ups or 
repetitive motion, and the veteran had no history of surgery 
on the foot.  He was working in the local water department 
and could not take time off of work.  

As there is no medical evidence of more than mild hallux 
valgus of the left foot and no evidence of prior surgery 
involving resection of the metatarsal head, the Board 
concludes that the disability picture for service-connected 
degenerative joint disease, left forefoot, with hallux valgus 
and strain does not more nearly approximate the criteria for 
a compensable evaluation under Diagnostic Code 5280.  38 
C.F.R. § 4.71a, Diagnostic Code 5280; 38 C.F.R. § 4.7 (2005).

Because the veteran's service-connected unilateral foot 
disability does not involve any of the other disabilities 
listed in the Schedule for foot disability, including 
flatfoot, claw foot, or hammertoe, a compensable evaluation 
is not warranted for hallux valgus under another diagnostic 
code for disability of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (2005).

Criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that the examiner in February 2005 
clearly noted that the veteran experienced no decreased 
functionality with repetitive use or flare ups which would 
warrant additional compensation.  The Board finds no 
additional disability caused by functional loss.  

Extraschedular rating
Finally, although the RO did not specifically address this 
issue, Board referral of these claims for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
conditions, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of service-connected disability.  He has reported he 
is working in the field of teaching and in a local water 
department.  In the absence of evidence presenting such 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; his disabilities 
are appropriately rated under the schedular criteria.

III.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence of record fails to disclose an actual 
diagnosed disorder that is a residual of the plantar wart of 
the right foot, right knee complaint, left knee complaint, 
venereal wart, rash, urticaria, or poison ivy rash, strained 
trapezius muscle, right thigh boil, or the flu treated in 
service.  To the contrary, the VA examinations have failed to 
yield a single diagnosis of any of these problems, and no 
examiner has concluded that there were medical problems which 
would lead to any diagnosis in regard to these complaints.  

Moreover, though the veteran has complained of symptoms such 
as right lower leg swelling, chest pain, left wrist swelling, 
sore throat, metatarsal synovial pain, left foot, gallbladder 
pain, and rib pain, there is no identified disabling 
condition to attribute these complaints to in the current 
medical records.  Similarly, there is no disability 
manifested by sinus bradycardia.  

Further, there is no diagnosis or treatment of dysthymia 
either during or subsequent to service.  

The Board does not dispute that the service medical records 
show instances of treatment for a plantar wart in December 
1996 and March 1997, right rib pain, with no fracture, on two 
occasions including in September 2001, sore throat in March 
1993, wrist swelling in November 1993, musculoskeletal chest 
pain in December 1984, sinus bradycardia in September 1991, 
probable flu in April 1997, and knee complaints in 1982, 1985 
and 1986.  Moreover, the Board acknowledges the veteran's 
treatment for venereal wart in January 1985 and treatment of 
the infection site a month later, as well as treatment for 
intermittent rash, variously diagnosed in 1987, 1988, 1990 
and 1997, the complaints of left wrist swelling in November 
1993, and the treatment for left trapezius muscle strain in 
June 1987 as well as for right lower leg swelling in October 
1987 and boil of the right thigh in June 1993.  However, 
these have not been noted subsequent to service, nor were 
there disabilities related to these complaints and 
characterized as chronic in service by any health care 
provider.  

In this regard, the September 2001 pre-discharge VA 
examination included diagnostic findings of non-enlarged 
gallbladder, no cholelithiasis or cholecystitis, normal upper 
GI series, and normal sinus rhythm.  The veteran underwent 
clinical evaluation of virtually every body system, and he 
listed the complaints reflective of his service connection 
claims.  The examination failed to disclose the alleged 
disorders.  The October 2003 VA examination and December 2003 
VA orthopedic examination yielded no relevant diagnosis or 
findings.  Similarly, the series of VA examinations conducted 
in August 2004 and February 2005 yielded no relevant findings 
or diagnoses to support the claims for service connection.  

Regarding the claim for service connection for first 
metatarsal synovial pain, left, this symptom was incorporated 
into the veteran's service-connected left forefoot rating, 
and thus there is no separate chronic disability to consider.  

As to the symptoms and pain described herein, the Court held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which his reported symptoms, such as right lower leg 
swelling, chest pain, left wrist swelling, sore throat, 
metatarsal synovial pain, left foot, gallbladder pain, and 
rib pain can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds,  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a present disability as to right lower leg swelling, 
chest pain, left wrist swelling, sore throat, metatarsal 
synovial pain, left foot, gallbladder pain, and rib pain, 
sinus bradycardia, plantar wart of the right foot, right knee 
complaint, left knee complaint, venereal wart, rash, 
urticaria, or poison ivy rash, strained trapezius muscle, 
right thigh boil, dysthymia or the flu.

Contrary to the veteran's contention that he has the 
aforementioned disabilities that are related to his service, 
there is no competent medical evidence of such current 
disabilities.  While the veteran is competent to describe the 
symptoms that he experiences, his statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has not presented competent evidence of current 
disability as to these service connection claims.  In the 
absence of a current diagnosis of the aforementioned 
disabilities for which the veteran seeks service connection, 
service connection for these claimed disabilities is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  The preponderance is against the veteran's claims 
for service connection, and they must be denied.




ORDER

A 40 percent initial disability rating for degenerative joint 
and disc disease, lumbar spine and sacroiliac joints, with 
right sacral fracture, and no higher, is granted, subject to 
the laws controlling the award of monetary benefits.

An increased disability rating for degenerative joint 
disease, right elbow (minor), with olecranon bursitis, 
currently rated as 10 percent disabling, is denied.  

An increased (compensable) disability rating for bilateral 
hearing loss, currently rated as 0 percent disabling, is 
denied.  

An increased (compensable) disability evaluation for 
degenerative joint disease, left forefoot, with hallux valgus 
and strain, currently rated as 0 percent disabling, is 
denied.  

Service connection for plantar wart, right foot, is denied.  

Service connection for rib pain is denied.  

Service connection for gallbladder pain is denied.  

Service connection for first metatarsal synovial pain, left, 
is denied.  

Service connection for a sore throat is denied.  

Service connection for left wrist swelling is denied.

Service connection for dysthymia is denied.  

Service connection for sinus bradycardia is denied.  

Service connection for chest pain is denied.  

Service connection for flu is denied.

Service connection for right knee condition is denied.  

Service connection for left knee condition is denied.  

Service connection for venereal wart is denied.  

Service connection for poison ivy rash, urticaria, rash, is 
denied.  

Service connection for trapezius muscle strain is denied.  

Service connection for right lower leg swelling is denied.

Service connection for boil, right thigh is denied.


REMAND

In May 2002, the RO denied service connection for positive TB 
tine test.  That decision was not timely appealed and became 
final.  The veteran attempted to reopen the decision, and in 
an April 2004 decision, the RO declined to reopen the claim.  
Notice of that decision was mailed to the veteran in June 
2004.  In a VA Form 9 (substantive appeal) received at the RO 
in April 2005, the veteran stated he disagreed with another 
decision, that dated in March 2005.  However, he also 
expressed his disagreement with the RO's finding that 
positive TB tine test was not related to service, and that 
new and material evidence was not submitted.  Consequently, 
the Board finds that the April 2005 substantive appeal 
constituted a timely notice of disagreement with the April 
2004 decision.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances where a Notice of Disagreement is filed, 
but a Statement of the Case has not been issued, the Board 
must remand the claim to the RO to direct that a Statement of 
the Case be issued.  

As for the hypertension claim, under DC 7101, titled 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent rating will be assigned 
with diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more or 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
will be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation is 
warranted.  Note 1 indicates that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension means the diastolic blood 
pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, 
DC 7101 (2005).  

The record does not reflect that there have been readings 
taken two or more times on at least three different days.  
The veteran did have a reading of 140/100 as part of three 
ratings taken in August 2004.  There have been no additional 
readings, but the veteran is on medication for his 
hypertension.  Under these conditions, the Board finds that 
additional medical examination is warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran for an 
examination or necessary testing to determine 
the severity of his service-connected 
hypertension.  Hypertension should be 
confirmed by readings taken two or more times 
on at least three different days.  

2.  The RO should provide the veteran with a 
Statement of the Case (SOC) as to the issue 
of whether new and material evidence has been 
presented to reopen a claim of entitlement to 
service connection for positive TB tine test.  
The Board notes that in order for the veteran 
to obtain appellate review of this issue, he 
must follow the regulatory provisions 
governing the submission of a substantive 
appeal in order to perfect his appeal.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.200, 20.202, 20.302(b) (2005).  The case 
should only be returned to the Board 
following the issuance of the SOC if this 
issue is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

3.  Finally, the RO should readjudicate the 
veteran's claim of an increased initial 
rating for hypertension, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the veteran, he 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


